Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about July 10, 2003, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of robbery in the second degree, and placed him with the New York State Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility. Appellant’s larcenous intent may be inferred from his participation in an attack upon the victim, during which property was taken, since this unprovoked attack had no apparent motive other than robbery (see e.g. Matter of Eliazar G., 4 AD3d 157 [2004]). Concur—Buckley, P.J., Mazzarelli, Friedman, Gonzalez and Catterson, JJ.